Per Curiam.
Upon an examination of the papers in this case, we are of opinion that the statute printed in the appellant’s points presents an entirely different question from any which has ever been before the court before. On. the original motion the only question before the court was as to whether or not the omission of the plaintiff’s name as a creditor was an act of fraud, and that question was referred to a referee for further proof. On the motion coming up again on the referee’s report, the questions of law were not presented, but the case was disposed of sirpply upon the question of fact, and, there being no change in the testimony, the order now appealed from was made. This new matter, however, arising under the statute of Massachusetts may require further consideration and a different disposition of the case, but, as the record now stands, that subject cannot be considered. The order appealed from must be affirmed, with $10 costs and disbursements, but with leave, on payment of the costs of this appeal and of the proceedings in the court below, to renew the motion upon additional papers.